Citation Nr: 1419104	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M. 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1968 to October 1971.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied claims for entitlement to service connection for bilateral hearing loss, tinnitus, a back condition, a breathing condition, an illness due to vaccinations, a right shoulder condition, a left shoulder condition, a right arm condition, and a left arm condition.  On his October 2010 notice of disagreement, the Veteran limited his appeal to hearing loss, tinnitus, and a breathing condition.  The Veteran was provided with a statement of the case in April 2011.  The Veteran perfected his appeal with an April 2011 VA Form 9, in which he further limited his appeal to hearing loss and tinnitus.  

The Veteran testified at Travel Board hearing in March 2012.  A copy of that transcript is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to his active military service.  

The Veteran was afforded a VA examination in March 2011.  The examiner concluded that the Veteran's current sensorineural hearing loss and tinnitus were less likely as not associated with the threshold shifts shown during service.  He also concluded that the etiology of the Veteran's tinnitus was at least as likely as not due to noise exposure during civilian employment at Tinker Air Force Base (TAFB) with standard threshold shifts showing onset of hearing loss.  The examiner noted that there was no mention of hearing loss and or tinnitus found in the Veteran's service treatment records and documentation of hearing loss was first noted in civilian TAFB records with standard threshold shifts.  The examiner also noted that the Veteran did not report use of hearing protection in his civilian job.  

The Board notes that the Veteran's treatment records from TAFB show that the Veteran was given custom ear plugs during his civilian employment with TAFB.  Additionally, it appears that the examiner did not take into consideration audiograms dated April 1972 and November 1972 that have not yet been interpreted.  As such, the Board finds that the claims file should be returned to the March 2011 VA examiner to provide an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the March 2011 VA audiology examination for an addendum concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

The examiner is requested to interpret, if possible and in numerical form, the results of the private audiograms in April 1972 and November 1972, recording the threshold levels, in decibels, in each ear.  If this cannot be done, the examiner should explain why. 

The examiner is then asked to provide a statement as to whether the 1972 audiograms and evidence that the Veteran was prescribed hearing protection during his civilian employment, changes his negative etiology opinions in any way.  

The examiner is requested to provide a thorough rationale for the opinion provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2. After the development requested above has been completed to the extent possible, the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



